PER CURIAM.
The plaintiff’s uncontradicted testimony showed an express contract of employment for the period between September, 1905, and the following Christmas at $15 a week, and that he was wrongfully discharged on October 16, 1905. He also gave testimony showing that he succeeded in getting employment elsewhere and thus reducing his damages. At the close of the plaintiff’s case the defendant moved to dismiss the complaint, and this motion was granted. The plaintiff made a case for the jury, and it was error to dismiss the complaint.
The judgment should be reversed, and a new trial granted, with costs to appellant to abide the event.